Motion Granted; Continuing Abatement Order filed November 14, 2019




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00765-CV
                                   ____________

                MICROWAVE NETWORKS, INC., Appellant

                                        V.

    ABC ASSEMBLY LLC, F/K/A NGI ELECTRONICS, LLC, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-64733

                       CONTINUING ABATEMENT ORDER

      On November 12, 2019, the parties filed an agreed motion to abate this case
for an additional period of 10 days. The motion is granted. Accordingly, we issue
the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until November 22, 2019. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.

                                      PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer